Citation Nr: 0831958	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment of unauthorized medical services 
rendered in connection with a hospitalization in Hastings 
Regional Center from April 2, 2002, to July 22, 2002.  


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision, which denied 
the claim for payment of unauthorized medical services 
rendered during a hospitalization in Hastings Regional Center 
from April 2, 2002, to July 22, 2002.  

The appeal in this case has been pursued by the veteran's 
sister.  It is not known whether the veteran, who is rated 
100 percent disabling, due to schizophrenia, has been 
determined to be incompetent for VA purposes, as the claims 
file has not accompanied the Medical Appeal file to the 
Board.  Nevertheless, his sister has been appointed his legal 
guardian by the State of Nebraska, due to incapacity, and, 
accordingly, she may pursue the appeal on his behalf.  See 
38 C.F.R. § 17.123 (2007) (A claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian)...) (emphasis added).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is rated 100 percent disabled due to service-
connected schizophrenia.  He was hospitalized from April 2, 
2002, to July 22, 2002, in Hastings Regional Center under a 
State Board of Health Commitment from April 2, 2002, to July 
22, 2002.  According to the Commitment Order, he was found to 
be mentally ill and a danger to himself and others, neither 
voluntary hospitalization nor other treatment alternatives 
less restrictive of his liberty were available or would 
suffice to prevent such harm.  He was committed for inpatient 
psychiatric treatment, and substance abuse/chemical 
dependency treatment.  The commitment was to remain in effect 
until the Mental Health Board modified or terminated the 
Order, or until the veteran was discharged from inpatient or 
outpatient commitment. 

Hospital records show that eventually, with medication, he 
was stabilized and moved to a different ward, during which 
time he was issued a series of day passes to assess his 
ability to function with his family.  At the time of his 
discharge, he was noted to no longer be a danger to himself 
or others.  He was to be followed as an outpatient by Dr. 
Sprague at the VA facility in Grand Island, Nebraska.  

Although the appellant states that she contacted the Chief of 
Staff of the Lincoln VA Medical Center (VAMC) prior to the 
veteran's hospitalization, who advised her to get local help, 
there is no indication that the Hastings hospitalization was 
authorized in advance by VA.  In this regard, the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization contemplated by the regulations.  Malone v. 
Gober, 10 Vet. App. 539 (1997).  Thus, the claim must be 
considered under the law and regulations pertaining to 
reimbursement for unauthorized medical care.  See 38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 
17.1001-1008 (2007).  

The agency of original jurisdiction (AOJ) denied the claim on 
the basis that the "medical benefits package" (i.e., range 
of medical services which VA may provide or authorize) does 
not include "[h]ospital and outpatient care for a veteran 
who is either a patient or inmate in an institution of 
another government agency if that agency has a duty to give 
the care or services."  38 C.F.R. § 17.38(c)(5) (2007).  The 
AOJ construed this as including hospitalizations pursuant to 
Court commitment.  However, services provided by another 
government agency are clearly encompassed by the pertinent 
law and regulations, including 38 C.F.R. § 17.120, pertaining 
to unauthorized medical expenses.  Moreover, once an 
individual is admitted to any hospital, the hospital has a 
duty to provide care or services.  Thus, this would seem to 
preclude payment for any medical care provided by any public 
hospital, which is clearly not the case.  

The VA law and regulations pertaining to medical services set 
forth the circumstances under which a veteran may be provided 
medical services by VA, when non-VA treatment may be 
authorized, and for reimbursement in certain circumstances 
where prior authorization was not obtained.  See 38 U.S.C.A. 
§§ 1725, 1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 
17.1001-1008 (2007).  For a veteran to be denied 
reimbursement or payment for medical expenses he incurred 
solely because the service-connected disability, rated 100 
percent disabling, became so severe that he had to be 
hospitalized pursuant to Court order, for his own safety, as 
well as that of others, does not seem to be in accord with 
the overall statutory scheme pertaining to the medical care 
due to qualifying veterans.  The Board is unable to agree 
that the language in 38 C.F.R. § 17.38(c)(5) is sufficiently 
clear to absolve VA of responsibility on that basis.  

However, it still must be determined whether the veteran 
meets the criteria for reimbursement or payment of 
unauthorized medical expenses, in particular, whether the 
medical emergency, which appears to have been present at the 
time of admission, extended throughout the hospitalization, 
and whether VA facilities were feasibly available.  

Finally, the appellant was not provided notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), nor is this error cured by notice provided in another 
manner.  In this regard, the statement of the case cited to, 
and discussed, 38 C.F.R. § 17.272, which pertains to CHAMPVA 
benefits, which are not relevant to the current case, which 
involves a veteran.  The appellant must be informed of the 
information and evidence needed to substantiate and complete 
the claim, including what part of that evidence the appellant 
or the veteran must provide and what part VA will attempt to 
obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter notifying 
her of the information and evidence needed 
to substantiate and complete the claim, 
including what part of that evidence she 
is to provide and what part VA will 
attempt to obtain.  

2.  Obtain the veteran's claims file and 
associate it with the Medical Appeal file.  
Obtain the following evidence, but only if 
not already included in the claims file:
*  All records of treatment at Lincoln 
VAMC and/or Grand Island VAMC from 
March 1, 2002, to August 31, 2002;
*  All records of contacts, including 
correspondence and telephone calls, 
between the appellant or the veteran 
and personnel at the Lincoln VAMC 
and/or Grand Island VAMC from March 1, 
2002, to August 31, 2002; and
*  All records of contacts, including 
correspondence and telephone calls, 
between Hastings Regional Center and 
personnel at the Lincoln VAMC and/or 
Grand Island VAMC from March 1, 2002, 
to August 31, 2002, in particular, 
contacts with Dr. Sprague of the Grand 
Island VAMC.

3.  Thereafter, send the files for 
appropriate physician review to determine 
the following, with respect to the 
hospitalization in Hastings Regional 
Center from April 2, 2002, to July 22, 
2002:
*  Was there a point by which the 
veteran's emergency condition had 
ended, i.e., when the veteran could 
have been safely transferred to a VA 
facility for continuation of treatment 
for the disability?  (If so, identify 
the date);
* Was there a point by which the 
veteran's condition stabilized, i.e., 
no material deterioration of an 
emergency medical condition was likely 
to occur, within medical probability, 
if the veteran was transferred to a VA 
facility?  (If so, identify the date);
* Was the treatment necessitated by the 
emergency on admission of such a nature 
as to have made it a threat to the 
veteran's health to have transferred 
the veteran to a VA facility prior to 
its completion?  
* Was there a feasibly available VA 
facility with the ability to provide 
the necessary treatment, without any 
delay that would have had a negative 
impact on the veteran's health?  I.e., 
was a VA facility feasibly available, 
based on the urgency of the veteran's 
condition, the distance of travel 
involved, and the nature of the 
treatment required?  (If so, identify 
any such facilities.)

4.  Thereafter, the claims and medical 
appeal files should be reviewed and a 
determination made as to whether the 
criteria for reimbursement or payment for 
unauthorized medical expenses incurred 
during part or all of the Hastings 
Regional Center from April 2, 2002, to 
July 22, 2002, under 38 U.S.C.A. § 1725 or 
under 38 U.S.C.A. § 1728.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case, which 
provides citation to the relevant law and 
regulations, and discusses any criteria 
which have not been met.  After providing 
an opportunity to respond, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals   

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




